Name: Commission Regulation (EEC) No 844/83 of 8 April 1983 on arrangements for imports into the United Kingdom and France of certain textile products originating in Macao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 92/ 14 Official Journal of the European Communities 12. 4. 83 COMMISSION REGULATION (EEC) No 844/83 of 8 April 1983 on arrangements lor imports into the United Kingdom and France of certain textile products originating in Macao THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions on which quantitative limita ­ tions may be established ; whereas during the negotia ­ tions of the bilateral agreement consultations were envisaged ; whereas these took place on 1 February 1983 in conformity with the provisions of paragraph 5 of the above Article ; Whereas following these consultations it is necessary to make the imports of knitted and crocheted outer garments (category 71 ) and of occupational clothing (category 76) into the United Kingdom, and of women's , girls ' and infants' suits (categories 74 and 75) and of women 's, girls ' and infants' outer garments (category 80) into France, originating in Macao, subject to quantitative limitations for the years 1983 to 1986 ; Whereas Article 11 ( 13) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from Macao between 1 January 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom and France of the categories of products originating in Macao and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . The products as referred to in Article 1 shipped from Macao to the United Kingdom and France before the date of entry into force of this Regulation, which have not yet been released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that ship ­ ment actually took place during that period. 2. Imports of products shipped from Macao to the United Kingdom and France after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3589/82. 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Macao on or after 1 January 1983 and released for free circulation shall be set off against the quantitative limit established for 1983 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 April 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 374, 31 . 12. 1982, p . 106 . 12. 4 . 83 Official Journal of the European Communities No L 92/ 15 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Memberstates Units Years Quantitative limits 71 UK Tonnes60.05 A II b) 1 65 67 70 72 1983 1984 1985 1986 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other : b) Other : 1 . Babies' garments ; girls' garments up to and inclu ­ ding commercial size 86 Babies ' knitted outer garments, of wool , of 60.05-06, 07, 08 , 09 cotton or of textile fibres man-made 74 and 1 000 (  ) pieces 75 60.05 A II b) 4 gg) 1 1 22 33 44 1983 1984 1985 1986 750 « 780 811 844 60.05-71 , 72, 73 , 74 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other : Women's, girls' and infants' (other than babies') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, excluding ski suits Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other : Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric , not elastic or rubberized, of wool , of cotton or of man-made textile fibres , excluding ski suits 60.05 A II b) 4 *f) 60.05-66, 68 (') Equivalence : 950 g per piece . (2) Categories 74 and 75 have been merged ; category 74 was already subject to quantitative limitation . No L 92/ 16 Official Journal of the European Communities 12. 4. 83 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Memberstates Units Years Quantitative limits 76 61.01 B I 61.02 B II a) 61.01-13, 15, 17, 19 61.02-12, 14 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing ; women's, girls' and infants' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool, of cotton or of man-made textile fibres UK Tonnes 1983 1984 1985 1986 330 338 347 356 80 61.02 A 61.04 A 61.02-01 , 03 61.04-01 , 09 Women's, girls' and infants ' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Women's, girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool , of cotton or of man-made textile fibres F Tonnes 1983 1984 1985 1986 70 73 76 79